(1) Cross appeals, in a proceeding to compel the New York Board of Elections to hold “a new Republican Party Primary Election for the public office of City Council Member at Large, County of Queens”, from a judgment of the Supreme Court, Queens County (Kassoff, J.), dated September 21,1981, which, inter alia, directed the Board of Elections to hold the primary election in question on September 22, 1981, and (2) original proceeding by Sheldon Farber for an order directing the city Board of Elections “to hold a new Primary Election for the Public Office of City Council Member at Large * * * on the 27th day of October, 1981”. Judgment affirmed, without costs or disbursements (see Matter of Vitaliano v Koch, 83 AD2d 951). Proceeding dismissed without costs or disbursements. The original proceeding was improperly brought in this court (see CPLR 506, subd [b]). Titone, J.P., Mangano, Gibbons and Thompson, JJ., concur.